Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/21 and 06/23/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record, fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture device, comprising: 
the user interface comprising: 
a protrusion that extends from the interior surface and is configured to actuate an imaging feature of the image capture device when an input command is received at the actuation portion,
wherein the actuation portion and the protrusion in combination are configured to prevent premature actuation of the imaging feature of the image capture device from hydrostatic pressure acting on the actuation portion.”

Dependent Claims 2-9 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 10, the closest prior-art of record, fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture device, comprising: 
a switch positioned within the cavity, connected with a printed circuit board, and configured to receive an input command for actuating an imaging feature of the image capture device when a user applies a force to the user interface;
a support member that extends from one of an interior surface of the cover or a surface of the cavity that is generally parallel to the cover, the support member configured to prevent actuation of the switch by hydrostatic pressure.”

Dependent Claims 11-15 are also allowed due to their dependence on allowed independent claim 10. 

Regarding independent Claim 16, the closest prior-art of record, fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture device, comprising: 
a user interface configured to activate a switch positioned within the cavity, the switch configured to actuate an imaging feature of the image capture device when a user applies a force to the user interface; and 
compensation members positioned on opposing ends of the user interface, the compensation members configured to prevent actuation of the user interface by hydrostatic pressure acting on the cover.”

Dependent Claims 17-20 are also allowed due to their dependence on allowed independent claim 16.

The following are the closest prior-art of record:

Matsumoto et al. (US Pub No.: 2006/0113173A1) disclose a switch mechanism usable underwater including a rear cover serving as an exterior member, two shaft members being displaceable in a shaft direction and fitting into two shaft holes having the same cross-sectional area provided in the rear cover, an O-ring watertightly maintaining the shaft member and the shaft hole, and a lever member being engaged with the two shaft members in a manner to be capable of pressing-down or pulling-up the shaft member, and being configured to balance water pressure applied to one shaft member with that applied to the other shaft member.

Stansbury (US Pub No.: 2011/0110653A1) discloses a control system for an underwater camera housing, including a pin assembly within the housing wall. The pin has a clamp ring and a set of O-rings at an end of the pin. The pin is received into a well in the housing. A spring is received into a bushing also positioned within the well, with the pin inserted into the center of the spring, and the spring compressed against the seat of the bushing by the clamp ring. The pin is depress-able to contact a control button of the housed camera. The control system additionally includes a knob rotatably attached to the housing's exterior. The knob has a boss magnet to move a worker magnet positioned on the housing's interior. The knob is rotatable to move the boss magnet, and so move the worker magnet, to control functions of the housed camera.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 







Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697